Title: From Thomas Jefferson to Gouverneur Morris, 13 June 1793
From: Jefferson, Thomas
To: Morris, Gouverneur



Dear Sir
Philadelphia. June 13. 1793.

It has long since been observed that of the three millions of livres given by the court of France to aid us in the commencement of our revolution, one million was unaccounted for by the hands into which it was paid. The date of the paiment is fixed to have been the 10th. of June 1776. but to whom it was paid has never been known. Suspicions are that it was to Beaumarchais; and that with this very money he purchased the supplies furnished us by him, for which large sums have been paid him already, and a further large sum is lately certified to be due to him as the balance of that account. I inclose you a letter from the Secretary of the Treasury on this subject, with all the papers relative to the same which his office can furnish: and as you are on the spot, I must beg the favor of you to make an immediate and thorough investigation of it. No reasons of state can now exist for covering the transaction longer under mystery. I have the honour to be with great & sincere esteem Dear Sir your most obedt. & most humble servt.

Th: Jefferson

